     Case 9:20-cv-01175-TJM-TWD Document 26-1 Filed 03/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


KAYSON PEARSON,
                                                                       NOTICE OF MOTION
                                                     Plaintiff,
                          -against-                                        9:20-cv-1175

ANTHONY J. ANNUCCI, et al.,                                                 (TJM/TWD)

                                                  Defendants.



       PLEASE TAKE NOTICE that upon the Memorandum of Law on behalf of Defendants

Anthony Annucci, Dr. John Morley, James O’Gorman, Dr. Carl Koenigsmann, Joseph Bellnier,

John Colvin, Matthew Thoms, Stewart T. Eckert, and Donald Venettozzi (collectively referred to

as “the Answering Defendants” or “Defendants”), plaintiff’s First Amended Complaint (Dkt. No.

23), and upon all prior pleadings and proceedings herein, Defendants, on a date and time to be

determined by the Court, on submission of the papers, will make a motion at the United States

District Court, Northern District of New York, Binghamton, New York, pursuant to Federal Rule

of Civil Procedure 12 (b)(6) for an order dismissing plaintiff’s First Amended Complaint in its

entirety, together with such other or further relief as may be just.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 7.1 of the Local Rules of

Practice of the United States District Court for the Northern District of New York, any papers to

be submitted in opposition to the within motion must be filed with the Court and served upon

counsel for Defendants no later than twenty-one (21) days after today’s date.

Dated: Albany, New York
       March 24, 2021
                                               LETITIA JAMES
                                               Attorney General of the State of New York
                                               Attorney for Defendants Anthony Annucci,
    Case 9:20-cv-01175-TJM-TWD Document 26-1 Filed 03/24/21 Page 2 of 2




                                     Dr. John Morley, James O’Gorman, Dr. Carl
                                     Koenigsmann, Joseph Bellnier, John Colvin,
                                     Matthew Thoms, Stewart T. Eckert, and Donald
                                     Venettozzi
                                     The Capitol, Albany, New York

                                     By: ________________________________
                                     Denise P. Buckley,
                                     Assistant Attorney General, of
                                     Counsel,
                                     Bar Roll No. 519278;
                                     Telephone: (518) 776-2294,
                                     e-mail (not for service of papers):
                                     denise.buckley@ag.ny.gov

To (via CM/ECF):   James D. Arden, Esq.
                   Sidley Austin LLP
                   787 Seventh Avenue
                   New York, NY 10019-6099
